Citation Nr: 1757825	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1987 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in September 2017.  A transcript of that hearing has been associated with the claims file.

The Board notes that for the portion of the appeal period from July 25, 2016 onward the Veteran is in receipt of a 100 percent rating for his service-connected anxiety disorder.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 (2012).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  However, where, as here, the Veteran has not argued and the evidence does not show that the Veteran is entitled to a TDIU solely due to the effects of his hearing loss, left hand fracture residuals, or tinnitus, Bradley is not applicable.  See id.  Accordingly, as the evidence reveals that the Veteran is entitled to a TDIU based on his service-connected psychiatric disorder, the implications of Bradley will not be discussed. Id.



FINDING OF FACT

Resolving doubt in favor of the Veteran, and with due consideration for his education and vocational experience, the Veteran's service-connected disabilities preclude him from securing substantially gainful employment prior to his receipt of a 100 percent rating effective from July 25, 2016.


CONCLUSION OF LAW

The Veteran meets the schedular criteria for a TDIU, and his service-connected disabilities preclude him from securing substantially gainful employment.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of TDIU.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Entitlement to a TDIU

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  Such a rating is referred to as a TDIU.  To be considered for assignment of a schedular TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I (2017).

Here, effective from June 29, 2009 onward the Veteran had a 70 percent rating for his service-connected generalized anxiety disorder with major depression, a 20 percent rating for residuals of fractures in the left hand, and two 10 percent ratings for tinnitus and a skin rash.  His combined rating from June 29, 2009 to July 25, 2016 was 80 percent.  From July 25, 2016 onward the Veteran has been rated at 100 percent for his service-connected generalized anxiety disorder and his total combined rating has been 100 percent.  He therefore meets the minimum schedular eligibility requirements for TDIU entitlement.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). 

At the Veteran's September 2017 Board hearing he provided detailed testimony regarding his inability to get along well with others, outbursts of anger, impulse control, and lack of empathy for other people.  He reported experiencing anxiety when around other people and difficulty focusing, particularly on his coursework when he attended college.  He reported being too short with other people, particularly people he interacted with when he worked at a pawnshop counter who were attempting to negotiate with him about prices.  He explained that he transitioned to repairing the pawnshop's computer and running their online eBay business.  He also repeatedly discussed that he felt that he felt exploited by his previous employers.  He also reported that he had stopped taking his anxiety medications because he did not want to feel doped up anymore and felt that medications were a crutch.  He also reported sleep impairment related to anxiety and nightmares, and expressed guilt at not working.  He reported that he had stopped working in August 2009, and that he just stopped going and added that this occurred around the time he and his second wife had separated.  He reported turbulence in both his present marriage and previous marriage related to his mental health symptoms.  However, the Veteran's June 2010 and November 2009 TDIU applications indicate he worked part-time until November 2009 and that August 10, 2009 was the date the Veteran reported that his service-connected disabilities interfered with full-time employment.

There are multiple VA examinations of record with regard to the Veteran's mental health disorder over the course of the appeal period.  As noted by the August 2016 VA examiner the Veteran's mental health history is complicated, with diagnoses varying over the course of the appeal period and including unspecified anxiety, personality disorder and bipolar disorder.  However, the examiner noted that he did not feel that the Veteran's current mental health symptoms were consistent with personality disorder and bipolar disorder, but did note that they share symptoms with posttraumatic stress disorder (PTSD), especially its hyperarousal cluster.  The examiner ultimately diagnosed the Veteran with unspecified anxiety disorder.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances, including work or in a work life setting, and the inability to establish and maintain effective relationships.  The Veteran reported that he was not taking his medications because they "do not work anyway."  The Veteran reported that since September 2015 he was living with his uncle after separating from his wife due to her infidelity.  He reported a strained relationship with his daughter from that marriage as well as his other three children.  He reported that he "keeps up" with his older sister and got along with his uncle.  He reported no communication with his parents in the preceding six years because his mother was "evil."  He reported no new romantic relationships and the examiner noted that the Veteran was very reclusive.  The Veteran found that the Veteran's anxiety was consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The examiner also noted that the Veteran had significant difficulty with social functioning, irritability, and lack of attention that would at least as likely as not adversely impact his ability to work around people and stay focused on tasks without taking frequent breaks to regroup.

Several previous VA examination reports indicate that the Veteran has a co-existing non-service connected personality disorder.  However, the January 2015 VA examiner noted that it was not possible to differentiate what portion of each symptom of the Veteran's anxiety disorder and personality disorder is attributable to each respective diagnosis.  She explained that the Veteran's personality disorder had antisocial and paranoid characteristics and that it is considered a chronic trait, while the Veteran's anxiety symptoms resulted in fluctuating symptoms.  However, later in the same examination report she specifically noted that the inability to deal effectively with stress, lack of remorse, holding persistent grudges, and grossly inappropriate behavior as an expression of anger are typical of a personality disorder.  She noted that although she had noted that those symptoms applied to the Veteran it was more likely than not that there were due to his personality disorder.  She also found the Veteran's impaired judgement, impaired impulse control, and suspiciousness was more likely due to the Veteran's personality disorder.  However, the examiner's conclusions conflict somewhat with her other findings, summarized above.  The examiner found that the Veteran's overall level of impairment was consistent with occupational and social impairment with reduced reliability and productivity.  

Unlike the January 2015 VA examiner, the previous April 2013 VA examiner found that it was possible to differentiate symptoms of anxiety from the Veteran's personality disorder, but found a similar level of overall occupational and social impairment due to all mental health disorders.  The Veteran was noted to be taking his medication at the time of the April 2013 VA examination.  A December 2010 addendum opinion noted that identifying occupational impairment solely due to the Veteran's service-connected condition was not possible.  At a July 2010 VA examination the Veteran reported that his medication caused multiple side effects and that he did not feel they relieved his behaviors.  He reported headaches, fatigue, and dizziness and that this prevented him from using ladders, working at heights, and working a full day of physical labor.   The examiner noted that he had very poor impulse control and was distraught because his wife had "finally" left him.  At a November 2009 VA examination the Veteran reported going off his mental health medications; recurrent bipolar disorder and major depression was noted at this time.  The examiner noted that manic behaviors such as outbursts of anger and irritability, spending sprees on things he cannot afford, and little need for sleep occurred infrequently but were moderately severe, and that manic behavior was absent when the Veteran took his medication as prescribed.  The Veteran acknowledged that his separation from his wife had resulted in an increased in symptoms he would not have otherwise exhibited had he stayed consistent with mental health treatment.  

As for occupational and educational history, the Veteran's military occupational specialty (MOS) during active duty service was as an electrical and mechanical equipment repairman.  The Veteran reported post-service employment working as a security guard, repairing computers, installing security cameras, in a shipping department, managing an e-Bay business for a pawnshop, and working at a pawnshop counter.  The Veteran reported that he had finished some credits towards a computer information systems specialist, but that he discontinued pursuing this degree because he had anxiety and could not focus.  The Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA) for his anxiety.

The Veteran's VA treatment records are largely consistent with the Veteran's VA examination reports and document that the Veteran's compliance with his prescribed psychotropic medications has been variable.  The Veteran reported that his remorse after angry outbursts, particularly at his daughter, had caused him to feel depressed and that his mood swings, which increased under times of stress, interfered with his ability to work with others.   The Veteran has also submitted several lay statements and Board hearing testimony explaining that his hearing loss and tinnitus also affected his ability to maintain substantially gainful employment including his ability to hear other people.

The Board finds that because there are some conflicting medical opinions regarding the presence of a personality disorder and to what degree, if any, the Veteran's personality disorder symptoms can be differentiated from his service-connected anxiety disorder, the Board must attribute all of the Veteran's psychiatric symptoms to his service-connected anxiety disorder.  Additionally, the Board finds that the Veteran's service-connected anxiety disorder with depression renders him unemployable due to his symptoms of impulse control, angry outbursts, sleep impairment, periodic manic episodes, impaired judgement, and difficulty adapting to stressful circumstances.  Accordingly, an award of entitlement to a TDIU is warranted here from the date the Veteran was gainfully employed in 2009.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


